DETAILED ACTION
	The Examiner of Record was changed from Rodney Swartz to Examiner Jennifer Graser.
	Pursuant to the amendment of claim 47, the 35 USC 101 rejection of claim 50 has been withdrawn pursuant to review of the sequence listing and Applicants’ arguments.  
	The peptide of SEQ ID NO: 16 and 17 are not taught by Patti as they are artificial peptides that have different sequences from the naturally occurring ClfA taught in Patti et al (US Patent No. 6,979,446) so the 102(a)(2) rejection of Patti et al has been withdrawn.   
	The scope of claim 47 has been amended due to the cancellation of SEQ ID NOS: 15 and 18.
	 
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 47 and 49 remain rejected under 35 U.S.C. 101 because they read on a product of nature.  The compositions comprise a peptide of S.aureus Clumping factor A protein (ClfA) which ‘comprise’ a fibrinogen binding site.  The peptide set forth in Applicants’ SEQ ID No: 16 comprises ‘X’ at amino acid residue 3:
1 QQXTSIL 7
This peptide is known in the prior art in a naturally occurring polypeptide, e.g., 

              || ||||
Db        224 QQSTSIL 230
Weinstock et al (US Patent No. 7,504,490) which is amino acid SEQ ID No: 41039, a polypeptide from Aspergillus furmigatus which is 100% identical to Applicants’ SEQ ID NO: 16.  See Accession No. AWP69593 in SCORE’ “A_Genseq’ Result #1.
This peptide is naturally occurring.  The instant claims recites that the peptide ‘comprises’ (open language) a fibrinogen binding site of S.aureus and since the peptide of SEQ ID NO: 16 is identical to the sequence of Weinstock et al., Weinstock’s polypeptide inherently comprises a fibrinogen binding site. Accordingly, the claims read on a product of nature.
	This peptide sequence is also known in 
Qy          1 QQXTSIL 7
              || ||||
Db        572 QQATSIL 578

Which is in a C.neoformans polypeptide, SEQ ID NO: 3359 taught by Zamudio et al (WO 2003/052076), 100% identity to SEQ ID NO: 16.  See Accession No. ADB70315 “A_Genseq’ Result #2.

	The variable amino acid in the SEQ ID NO: 16 in the claim allows for any amino acid sequence.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claim(s) 47 and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinstock et al (US Patent No. 7,504,490) or Zamudio et al (WO 2003/052076).
.  The peptide set forth in Applicants’ SEQ ID No: 16 (claim 47 and 49) comprises ‘X’ at amino acid residue 3:
1 QQXTSIL 7
	Weinstock et al (US Patent No. 7,504,490) which is amino acid SEQ ID No: 41039, a polypeptide from Aspergillus furmigatus that is 100% identical to Applicants’ SEQ ID NO: 16.  See Accession No. AWP69593 in SCORE’ “A_Genseq’ Result #1.
Qy          1 QQXTSIL 7
              || ||||
Db        224 QQSTSIL 230

	The C.neoformans polypeptide, SEQ ID NO: 3359 taught by Zamudio et al (WO 2003/052076; See Accession No. ADB70315 “A_Genseq’ Result #2 also teaches a polypeptide comprising a ClfA binding site of Applicants SEQ ID NO: 16.  See:

Qy          1 QQXTSIL 7
              || ||||
Db        572 QQATSIL 578

	The variable amino acid in the SEQ ID NO: 16 in the claim allows for any amino acid sequence.  See line 30 on page 21 of the instant specification. Accordingly, these polypeptides anticipate the peptide of claim 47 and claim 49.  The instant claims recites comprise a fibrinogen binding site from ClfA.

	 
Allowable Subject Matter
5.	Claims 20-22, 35-41 and 50 are allowed.
	Previously cited U.S. Patent #7364738 is a divisional of US Patent #6,979,446.
	It was recited in Applicants’ arguments submitted 11/6/20 that although the Patti reference teaches the development of monoclonal antibodies to various portions of ClfA, including the N3 region, there is no teaching in Patti that the monoclonal antibodies bind to the specific sequences SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17 or SEQ ID NO: 18 in the N3 region. Table IV in the Patti reference shows the reactivity profiles of the monoclonal antibodies. The antibodies generated using ClfA N3 as antigen, that arguably should possess binding specificity toward the N3 binding site, does not show any binding activity toward ClfA (as denoted by “N” in Table IV) or any inhibition of fibrinogen binding (as denoted by “N” in Table IV). Claim 35 recites that the antibody binds to the sequence of SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO:17 or SEQ ID NO:18 in the N3 binding site, and that the binding of the antibody to the N3 fibrinogen binding site reduces binding of fibrinogen to the CIfA. See Specification at para. [0040] and FIGS. 1A-1C. Therefore, the antibody of the claimed invention differs in its properties from the antibody disclosed in Patti et al.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.     
  
/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        2/15/22